DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2021 has been entered.
Status of Action/Claims
Receipt of Remarks/Amendments filed on 12/3/2021 is acknowledged. Claims 8, 12-13 and 16-20 are pending. Claims 9-11 have been newly cancelled. Accordingly, claims 8, 12-13 and 16-20 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Withdrawn Rejections
The rejections of claims 8-13 and 16-18 rejected under 102(a)(1) has been withdrawn because instant claim 8 now recites a further limited amount of phytantriol which is not anticipated by the Bergmann reference.  

New/Maintained Claim Objection(s) / Rejection(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 12-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann (US 6,110,450; Aug. 29, 2000) as evidenced by Potin (US 2005/0131077 A1; Jun. 16, 2005) and Clavaud (PLOS ONE, March 2013, Vol. 8, Issue 3).
Bergmann throughout the reference teaches compositions for the treatment and protection of hair, comprising, in a cosmetically acceptable medium, at least one ceramide and/or glycoceramide and phytantriol (Abstract). Example 1 of Bergmann discloses adding phytantriol at a concentration of 0.1% based on the total weight of the composition to prepare a cosmetic composition in form of shampoo. Bergmann also discloses the amount of phytantriol in the composition ranges from about 0.001 to about 1% (Col. 7, line 40-45). Example 1 of Bergmann further discloses adding water and sodium lauryl ether sulfate into the composition. Sodium lauryl ether sulfate, as disclosed in the instant specification, is the anionic surfactant (see: page 9 of instant specification) and thus reads on the surfactant recited in claim 12 and the anionic shampoo recited in claims 17 and 18.
	With respect to the antimicrobial effect of phytantriol and prevention of microbial decay of a cosmetic composition, although Bergmann does not disclose all the characteristics and properties of the composition disclosed in the present claims, based on the substantially identical process using identical components, the Examiner has a reasonable basis to believe that the properties claimed in the present invention are inherent in the composition disclosed by Bergmann.  Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicant to prove that the properties are not inherent.  ““[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”  MPEP § 2112, I. 

	Additionally, Bergmann teaches the composition comprising phytantriol is applied to the hair and rubbing the hair with hand (Col. 9, line 10-15). As evidenced by Clavaud, S. epidermidis is found on the scalp surface (Abstract). Thus, application of phytantriol per the teaching of Bergmann would necessarily by exposed to microbes such as S. epidermidis. 

	The teachings of Bergmann have been set forth above.
	Bergmann does not expressly disclose the composition in example 1 comprising a cationic surfactant or an amphoteric surfactant as recited in instant claims 19 and 20. However, Bergmann in the disclosure teaches that the compositions of the invention can include cationic surfactants and amphoteric surfactants (see: Col. 1, line 60-62; Col. 6, line 27-34). 
Even though the prior art doesn’t exemplify each type of surfactant in the compositions, the prior art teaches the various surfactants that can be included in the cosmetic compositions. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
With respect to the amount of phytantriol recited in the instant claim, while Bermann doesn’t exemplify the claimed amount, as discussed supra, it teaches the amount of phytantriol in the In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05.  
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicant’s argument filed 12/3/2021 have been fully considered but they are not persuasive.
Applicant argued that the claimed invention relates to a method of preserving cosmetic compositions by preventing the microbial decay and breakdown of such cosmetic compositions, i.e., by virtue of exposure of the cosmetic composition to S. epidermidis, M. furfur, S. aureus and A. brasiliensis. It was argued, Applicant have found that phytantriol exhibits antimicrobial activity to S. epidermidis, M. furfur, S. aureus and A. brasiliensis and preserves composition by preventing decay and breakdown thereof when used in antimicrobial effective amounts against such microbes. Applicant further argued that Berman is completely silent with regard to phytantriol as an antimicrobial agent and also does not disclose antimicrobial activity against the microbes S. epidermidis, M. furfur, S. aureus and A. brasiliensis. 
In response, as discussed supra, the evidentiary reference Potin discloses it was known that phytantriol has antimicrobial properties wherein phytantriol significantly reduce the adhesion of microorganisms to the surface of the skin and prevent proliferation of pathogenic germs. It also 
Applicant further argued that the claimed amount of phytantriol (0.2-0.5%) is markedly different from the maximum amount of 0.1% disclosed in Example 1 of Bergmann. It was argued that the evidence provided in the specification (Table 1) show significant antimicrobial effect of phytantriol against S. epidermidis, M. furfur, S. aureus and A. brasiliensis when employed in an effective amount of at least 0.2%.
In response, firstly the applicant is respectfully directed to the new 103 rejection above wherein Bergmann teaches the amount of phytantriol in the composition ranges from about 0.001 to about 1%. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. Further, Table 1 of instant specification does not show a criticality of the claimed amount versus the 
Applicant reiterated their argument regarding Westenfelder not teaching phytantriol as an antifungal agent.
In response, Applicant is respectfully directed to the new 103 rejection above which does not rely on Westenfelder. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616